Citation Nr: 0118967	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  98-14 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for PTSD had not been submitted.

The veteran testified at an RO hearing in November 1998.  In 
a VA Form 9 dated in July 1998, the veteran indicated that, 
if he did not prevail, then he would want a Travel Board 
hearing.  In an April 2001 VA Form 21-4138, the veteran 
withdrew his request for a Travel Board hearing.  38 C.F.R. 
§ 20.704(e) (2000).


FINDINGS OF FACT

1.  An unappealed December 1996 RO decision determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for entitlement to service connection for 
PTSD.

2.  Evidence added to the record since the December 1996 RO 
decision is so significant that it must be considered to 
decide fairly the merits of the veteran's claim for 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 1996 RO decision, which determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1103 (2000).

2.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been received.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the June 1998 rating decision, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  The Board 
notes that the provisions of the VCAA do not require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented as described in 38 U.S.C.A. 
§ 5108.  See id.  

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
138, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for PTSD in a March 1987 
rating decision, noting that the veteran had not been 
diagnosed as having PTSD.  By a letter dated April 14, 1987, 
the veteran received written notification of this action and 
was advised of his appellate rights, but no appeal was 
initiated within one year of the notification.  By a 
September 1987 rating decision, the RO confirmed its denial 
of a claim for entitlement to service connection for a 
nervous disorder to include PTSD.  The veteran was notified 
of the decision and was advised of his appellate rights in 
December 1987, but no appeal was initiated within one year of 
the notification.  In June 1996, the veteran sought to reopen 
his claim for service connection for PTSD.  In a December 
1996 decision, the RO determined that new and material 
evidence adequate to reopen the veteran's claim for PTSD had 
not been submitted.  That decision noted that, although 
private physicians and the VA examiner had diagnosed the 
veteran with PTSD, there was no adequate description, or 
verification, of the stressors to support the diagnosis of 
PTSD.  The veteran was notified of the decision and was 
advised of his appellate rights the same month, and, although 
the veteran filed a notice of disagreement in January 1997 
and the RO issued a statement of the case in April 1997, he 
did not perfect an appeal within one year of the 
notification.  He sought to reopen his claim for service 
connection for PTSD by filing additional medical records in 
January 1998.  In a June 1998 rating decision, the subject of 
this appeal, the RO again determined that new and material 
evidence adequate to reopen the veteran's claim for PTSD had 
not been submitted because the evidence essentially 
duplicated evidence previously considered.  

Since the veteran did not perfect an appeal of the March and 
September 1987 and December 1996 RO decisions, they became 
final and are not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104(a), 20.1103 (2000).

The Board finds that in this case the veteran and his 
representative were advised by VA of the information required 
to reopen the claim and the Board may proceed with appellate 
review.  In this regard, the Board notes that the RO, in July 
1998 statement of the case, explained that evidence to reopen 
his service-connection claim would show that his disorder was 
incurred in or aggravated by service and that the veteran's 
PTSD was related to a verifiable event that the veteran 
alleged he experienced in service.  Therefore, the Board may 
proceed with its appellate review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

At the time of the RO's December 1996 decision, the evidence 
of record included: the veteran's service medical records, 
which included no diagnosis of, or treatment for, a 
psychiatric condition; substantial outpatient treatment 
records for various psychiatric disorders, some with 
diagnoses of PTSD; an August 1987 VA examination report, 
diagnosing the veteran with paranoid schizophrenia, schizo-
affective disorder, depressed type, and rule out PTSD; August 
and October 1996 VA PTSD examination reports, diagnosing the 
veteran with PTSD based on traumatic Vietnam War experiences 
and PTSD-type symptoms; National Personnel Records Center 
(NPRC) responses transmitting or confirming transmittal of 
service personnel, medical and dental records; 1976 VA 
hospital records primarily showing treatment for 
schizophrenia; and various statements from the veteran and 
his representative.  

The evidence associated with the claims file after the RO's 
December 1996 rating decision includes: a November 1998 NPRC 
response, transmitting service personnel and miscellaneous 
records, including the veteran's DA-20; VA outpatient 
treatment records from September 1996 to September 2000 
showing treatment for schizophrenia and PTSD; an August 2000 
response from the U. S. Armed Services Center for Research of 
Unit Records (USASCRUR), indicating that a Private [redacted] of 
the 173rd Airborne Brigade was wounded in action in May 1968 
and including extracts from the 173rd Airborne Brigade's 
operational report-lessons learned (OR-LL) report covering 
May, June and July of 1968 and another OR-LL report 
indicating that Company C, 3rd Battalion, 503rd Infantry had 
sustained casualties on May 23, 1968; an excerpt from the 
directory to the Vietnam Veterans Memorial, showing that J. 
E. F. and D. M. M. died in January and June of 1968, 
respectively; and various statements by the veteran and his 
representatives.  

Under the circumstances, the Board believes that the presence 
of the names of two comrades on the memorial's directory, 
which the veteran had named in his stressor statements and 
testimony, along with the fact that the RO failed to attach a 
copy of the veteran's DA-20 to its last request for 
information from the USASCRUR, is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.  As such it constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for PTSD.  However, the Board further finds that 
additional information, as discussed in the REMAND portion of 
this opinion below, is necessary to determine whether the 
veteran is entitled to service connection.

Based on the new and material evidence submitted, the Board 
finds that the veteran's claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for PTSD has been submitted and 
the claim is reopened; the appeal is allowed to this extent 
only and is subject to further action as discussed below.


REMAND

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for PTSD, the claim is 
REMANDED for de novo review.

As noted earlier, the VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; however, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
information requested below is, in part, to comply with this 
provision. 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000); see also Gaines v. West, 11 Vet. App. 353 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).

The veteran's service medical records are negative for 
treatment, or diagnosis, of PTSD.  His DD-214 indicates that 
his specialty was parachute rigger.  The DD-214 also 
indicates that the veteran was awarded the Vietnam Service 
Medal, the Vietnam Campaign Medal, the Bronze Star Medal, and 
the National Defense Service Medal.  The veteran's service 
personnel records, particularly his DA-20, indicate that he 
served in Vietnam from September 1967 to September 1968 
primarily as a parachute packer then as an assistant section 
supervisor with Company C of the 173rd Support Division.  At 
his November 1998 RO hearing, the veteran testified that, 
contrary to his DD-214, when he was in Vietnam he worked as 
an engineer in a support unit resupplying helicopters with 
food and supplies for the field, including unloading and 
loading dead bodies; that he was constantly uner fire; that 
he saw his best buddy killed; that when he was on Hill 875, 
he was putting bodies in plastic bags for transport; that in 
Dac To and An Kay bodies of Vietnamese would lay across a 
fence for weeks to intimidate the enemy; and that he had been 
awarded a Bronze Star.  

In June 2001, the veteran's representative submitted an 
excerpt of the directory to the Vietnam Veterans Memorial, 
showing the names and dates of his buddies who were killed 
while serving with him in Vietnam.

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 128, 138-50 (1997); 38 C.F.R. 
§ 3.304(f).  

Given the foregoing, the evidence does not currently show 
that the veteran received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation; 
however, it appears that the veteran may have participated in 
combat or suffered an in-service stressor but this has not 
been confirmed by his service personnel records. 

The Board also notes that VAMC medical personnel have 
diagnosed and treated the veteran for PTSD.  This evidence is 
sufficient to show that the veteran may have PTSD and further 
development of the evidence is warranted.  At this stage the 
Board must assume that any diagnosis of PTSD was made based 
on the veteran's statements about his tour of duty in 
Vietnam.  The veteran has provided an approximate time and 
location of the alleged stressors.  However, the reported 
stressors have not been adequately verified by objective 
evidence.  The record shows that, although the RO requested 
information from the USASCRUR, the veteran's DA-20 was not 
supplied to the USASCRUR and the USASCRUR's response included 
an OR-LL report covering three months, not the full twelve 
months that the veteran was in Vietnam.  The veteran's 
statements that his two buddies/comrades were killed during 
the time he was in Vietnam appears to be confirmed by the 
excerpt from the directory to the Vietnam Veterans Memorial.  
However, the record is unclear as to whether his two buddies 
were serving in the same unit with the veteran at the time of 
their deaths.  The Board concludes that another information 
request to the USASCRUR pertaining to the veteran's and his 
two buddies' tours of duty may corroborate the veteran's 
alleged stressors.

If the RO determines that either of these two stressors is 
verified, the veteran should be afforded a complete 
psychological evaluation, to include all indicated testing, 
such as the Mississippi Scale for Combat Related Post-
Traumatic Stress Disorders, as well as a psychiatric 
examination by a psychiatrist, to determine whether the 
veteran has PTSD, and, if so, whether such PTSD is related to 
a verified in-service stressor.

The Board's review of the record also indicates that the 
veteran stated at an August 1987 VA examination that he 
receives Social Security Administration (SSA) disability.  
The claims file does not reflect an attempt by the RO to 
secure a copy of the SSA's decision granting benefits.  
Moreover, the RO should also determine if any additional VA 
or non-VA treatment records are available, as the duty to 
assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered); Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Without obtaining and reviewing SSA and pertinent 
treatment records, the Board cannot be sure that such records 
might not aid in the establishment of entitlement to service 
connection.  On remand, the RO should request the SSA's 
decision granting benefits, including all available 
supporting medical evidence, and any relevant treatment 
records not already associated with the claims file.  See 
38 U.S.C. § 5103A(c); see also Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for psychiatric disorders.  
After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2000).

2.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  The RO should review the file and 
prepare a summary of the veteran's two 
claimed stressors, the deaths of [redacted] 
[redacted] and [redacted]
[redacted].  The RO should provide as much 
detail as possible (for example, times 
and units the veteran was assigned to 
while in Vietnam).  This summary and a 
copy of the veteran's DA-20 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors. 

5.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressors which it has determined is 
established by the record.  If additional 
development is indicated it should be 
undertaken.  Following this, if no 
stressor is verified, the RO should so 
state in its report.  This report is then 
to be added to the claims file.

6.  If, and only if, one or more 
stressors have been verified, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD as 
the result of service.  The claims file 
and this REMAND must be made available 
to, and be reviewed by, the examiner in 
its entirety prior to the examination, 
and the examiner should so indicate in 
the report that the claims file was 
reviewed.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, to include psychological 
testing including PTSD sub scales.  If 
the veteran is found to have PTSD, the 
examiner should indicate whether the 
veteran's PTSD is related to any claimed, 
verified in-service stressor(s).  The RO 
must provide the examiner with a summary 
of the claimed, verified stressor(s), and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the PTSD.  Such report must include a 
complete rationale for all opinions 
expressed. 

7.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim for service 
connection for PTSD.  If the benefits 
sought remain denied, the veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  

The purpose of this remand is to obtain more information and 
to afford the veteran due process of law.  The veteran and 
his representative are free to submit additional evidence and 
argument in support of his appeal.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


